 
 
I 
108th CONGRESS
2d Session
H. R. 4767 
IN THE HOUSE OF REPRESENTATIVES 
 
July 7, 2004 
Mr. Smith of Michigan introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to triple the amount of the credit allowed for basic research. 
 
 
1.Increase in amount of credit for basic research 
(a)In generalParagraph (2) of section 41(a) of the Internal Revenue Code of 1986 (relating to general rule for credit for increasing research activities) is amended by striking 20 percent and inserting 60 percent. 
(b)Effective dateThe amendment made by subsection (a) shall apply to taxable years beginning after the date of the enactment of this Act.  
 
